DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/19/2022 has been entered. Claims 24-26 are newly added. Claims 1-26 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/23/2022.

Claim Objections
Claim 5 and 19 objected to because of the following informalities:
“comprising” should be rewritten as “comprises” to correct grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 16-18, 20-21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckers (WO2018041658).
	Regarding claim 1, Beckers teaches an intraluminal ultrasound imaging device (100) (Fig. 1, Page 6 lines 10-30), comprising:
a flexible elongate member (100) configured to be positioned within a body lumen of a patient, the flexible elongate member comprising a proximal portion, a distal portion, and a longitudinal axis (Fig. 1, Page 2 lines 2-6, Page 6 lines 20-30, wherein the catheter including a guide wire 140 for maneuvering a catheter tip 110 within a patient’s body comprises a flexible elongate member, and wherein figure 1 shows a proximal and distal portion along with a longitudinal axis); and
an ultrasound imaging assembly (110, 120, 130) disposed at the distal portion of the flexible elongate member (140) and configured to obtain imaging data while positioned within the body lumen (Fig. 1, Page 4 lines 23-30, Page 6 lines 17-30, Page 16 line 32 – Page 17 line 4), the ultrasound imaging assembly (130) comprising:
a plurality of substrate islands (130, 201) (Figs. 1-2, Page 6 lines 19-27, Page 7 lines 9-13);
a flexible interconnect (flexible strip, 211) coupled to the plurality of substrate islands (130, 201) such that the plurality of substrate islands (130, 201) are arranged around the longitudinal axis of the flexible elongate member (Fig. 1, Page 6 lines 19-27, Page 7 lines 18-27);
a plurality of acoustic elements (130, 200) formed on the plurality of substrate islands (130, 201) (Figs. 1-2, Page 6 lines 17-29, Page 7 lines 9-13); and
an acoustically-transparent window (220) disposed over the plurality of acoustic elements (200) (Fig. 2, Page 4 line 31 – page 5 line 7, Page 7 lines 5-12, wherein the window 220 coupled to the ultrasound emitting surface comprises it being disposed over the plurality of acoustic elements), the acoustically-transparent window (220) comprising a plurality of layers formed on top of one another (Fig. 2, Page 8 lines 25-33), wherein the plurality of layers comprises:
an innermost layer (221) directly contacting the plurality of acoustic elements (Fig. 2, Page 8 lines 25-33);
an outermost layer (223) opposite the innermost layer (Fig. 2, Page 8 lines 25-33); and
an adhesive layer coupling the outermost layer to another layer of the plurality of layers (Page 15 lines 5-9, wherein an adhesive layer may be applied between the layers),
wherein the acoustically-transparent window (220) is disposed over the flexible interconnect (211) such that the innermost layer (221) is positioned between the flexible interconnect (211) and the outermost layer (223) (Fig. 2, Page 8 lines 29-33).
Regarding claim 2, Beckers teaches the invention as claimed above in claim 1.
Beckers further teaches wherein the flexible elongate member comprises a catheter (100) (Fig. 1, Page 6 lines 20-30).
Regarding claim 3, Beckers teaches the invention as claimed above in claim 1.
Beckers further teaches wherein the ultrasound imaging assembly comprises an intravascular ultrasound (IVUS) imaging assembly (Page 2 lines 2-6, Page 6 lines 10-19, wherein the catheter 100 is an ultrasound imaging catheter comprising a forward facing and side facing ultrasound transducer array, and thus has a small form factor to facilitate penetration of small cavities, e.g. arteries or veins as disclosed on Page 2 lines 2-6; therefore, the catheter 100 may suitably be used as an intravascular ultrasound (IVUS) catheter).
Regarding claim 4, Beckers teaches the invention as claimed above in claim 1.
Beckers further teaches wherein the plurality of acoustic elements comprises capacitive micromachined ultrasound transducer (CMUT) elements (Fig. 2, Page 6 lines 26-29, Page 7 lines 5-17).
Regarding claim 6, Beckers teaches the invention as claimed above in claim 1.
Beckers further teaches wherein each of the plurality of acoustic elements (200) comprises a membrane (211) movable relative to the plurality of substrate islands (201) (Page 7 lines 22-24, Page 8 lines 7-8, wherein the membrane 211 moving/vibrating and being suspended over the substrate 201 comprise the membrane being movable relative to the plurality of substrate islands), and wherein the innermost layer (221) comprises an elastic material deformable upon movement of the membrane (211) (Page 8 line 33 – Page 9 line 4, Page 9 lines 17-22, Page 9 line 32 – Page 10 line 3, wherein the first layer 221 being a hydrocarbon elastomer coupled to the CMUT vibrating membrane comprises an elastic material deformable upon movement of the membrane).
Regarding claim 7, Beckers teaches the invention as claimed above in claim 1.
Beckers further teaches wherein the innermost layer comprises polybutadiene rubber (PBR) (Page 8 line 33 – Page 9 line 4, Page 10 lines 9-12, Page 13 lines 16-25).
Regarding claim 16, Beckers teaches an intraluminal ultrasound imaging system (10) (Abstract), comprising:
an ultrasound imaging catheter (100) configured to obtain imaging data while positioned within a body lumen of a patient, the ultrasound imaging catheter (100) comprising a proximal portion, a distal portion, and a longitudinal axis (Fig. 1, Page 4 lines 23-30, Page 6 lines 10-30, Page 16 line 32 – Page 17 line 4, wherein figure 1 shows a proximal and distal portion along with a longitudinal axis), wherein the ultrasound imaging catheter (100) comprises:
a plurality of substrate islands (130, 201) (Figs. 1-2, Page 6 lines 19-27, Page 7 lines 9-13);
a flexible interconnect (flexible strip, 211) coupled to the plurality of substrate islands (130, 201) such that the plurality of substrate islands (130, 201) are arranged around the longitudinal axis at the distal portion (Fig. 1, Page 6 lines 19-27, Page 7 lines 18-27);
a plurality of acoustic elements (130, 200) formed on the plurality of substrate islands (130, 201) (Figs. 1-2, Page 6 lines 17-29, Page 7 lines 9-13); and
an acoustically-transparent window (220) disposed over the plurality of acoustic elements (200) (Fig. 2, Page 4 line 31 – Page 5 line 7, Page 7 lines 5-12, wherein the window 220 coupled to the ultrasound emitting surface comprises it being disposed over the plurality of acoustic elements), the acoustically-transparent window (220) comprising:
		a first material layer (221) positioned over and directly contacting the plurality of acoustic elements (200) and the flexible interconnect (211) (Fig. 2, Page 8 lines 25-33),
		a second material layer positioned over and directly contacting the first material layer (221) (Page 15 lines 5-9, wherein an adhesive layer may be applied between the first and third material layer),
		a third material layer (223) positioned over and directly contacting the second material layer (Fig. 2, Page 8 lines 25-33),
wherein the second material layer couples the first material layer (221) and the third material layer (223) (Page 15 lines 5-9, wherein an adhesive layer may be applied between the first and third material layer), and
wherein the flexible interconnect (211) is spaced from the third material layer (223) by at least the first material layer (221) (Fig. 2, Page 8 lines 29-33); and
	a processor (30) in communication with the ultrasound imaging catheter (100) and configured to output, to a display (40), an ultrasound image based on the obtained imaging data (Fig. 5, Page 15 lines 10-24, Page 18 lines 3-18).

Regarding claim 17, Beckers teaches the invention as claimed above in claim 16.
Beckers further teaches wherein the ultrasound imaging catheter comprises an intravascular ultrasound (IVUS) catheter (Page 2 lines 2-6, Page 6 lines 10-19, wherein the catheter 100 is an ultrasound imaging catheter comprising a forward facing and side facing ultrasound transducer array, and thus has a small form factor to facilitate penetration of small cavities, e.g. arteries or veins as disclosed on Page 2 lines 2-6; therefore, the catheter 100 may suitably be used as an intravascular ultrasound (IVUS) catheter).
Regarding claim 18, Beckers teaches the invention as claimed above in claim 16.
Beckers further teaches wherein the plurality of acoustic elements comprise capacitive micromachined ultrasound transducer (CMUT) elements (Fig. 2, Page 6 lines 26-29, Page 7 lines 5-17).
Regarding claim 20, Beckers teaches the invention as claimed above in claim 16.
Beckers further teaches wherein each of the plurality of acoustic elements (200) comprise a membrane (211) movable relative to the plurality of substrate islands (201) (Page 7 lines 22-24, Page 8 lines 7-8, wherein the membrane 211 moving/vibrating and being suspended over the substrate 201 comprise the membrane being movable relative to the plurality of substrate islands), and wherein the first material layer (221) comprises an elastic material deformable upon movement of the membrane (211) (Page 8 line 33 – Page 9 line 4, Page 9 lines 17-22, Page 9 line 32 – Page 10 line 3, wherein the first layer 221 being a hydrocarbon elastomer coupled to the CMUT vibrating membrane comprises an elastic material deformable upon movement of the membrane).
Regarding claim 21, Beckers teaches the invention as claimed above in claim 16.
Beckers further teaches wherein the first material layer comprises polybutadiene rubber (PBR) (Page 8 line 33 – Page 9 line 4, Page 10 lines 9-12, Page 13 lines 16-25).
Regarding claim 25, Beckers teaches the invention as claimed above in claim 1.
Beckers further teaches wherein a hardness of the innermost layer (221) is less than a hardness of the outermost layer (223), and thus wherein a hardness of the outermost layer (223) is greater than the hardness of the innermost layer (221) (Abstract, Page 3 lines 1-5, Page 10 lines 12-16).
However, Beckers fails to explicitly teach wherein a hardness of the innermost layer is less than a hardness of every other layer of the plurality of layers, and wherein a hardness of the outermost layer is greater than the hardness of every other layer of the plurality of layers (Beckers fails to teach wherein the innermost layer has a hardness less than the adhesive layer and wherein the outermost layer has a hardness greater than the adhesive layer).
While Beckers fails to explicitly teach or disclose the hardness of the innermost layer additionally being less than the hardness of the adhesive layer and the hardness of the outermost layer additionally being greater than the hardness of the adhesive layer, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers to have the hardness of the adhesive layer be between that of the hardness of the innermost and outermost layers surrounding it. Beckers explicitly teaches an inner layer (221) and an outer layer (223), wherein the outer layer has a hardness greater than the inner layer (Fig. 2, Page 10 lines 12-16). Thus, Beckers teaches claim 25 except for the optimized parameter which is the hardness of the adhesive layer being between the hardness of the innermost layer and outermost layer. The optimized parameter is a result-effective variable. Beckers teaches the arrangement wherein the inner layer has the lowest hardness and outer layer has the highest hardness causes for the acoustic window to have favorable acoustic impedance properties with excellent mechanical properties (Page 4 line 31 – Page 5 line 10). Beckers recognizes the softness of the inner layer provides for improved acoustic performance and the hardness or vulcanization of the outer layer provides for improved protection (Page 3 lines 6-16). Beckers therefore teaches a relation between hardness and acoustic impedance. Beckers teaches the acoustic impedance (Z) of a medium is defined as a product of propagation velocity (v) and density of the medium (p) (Page 9 lines 1-9). Beckers teaches elastomers with low density have a low hardness value (17-18); hardness generally correlates with density and thus with acoustic impedance. The ordinarily skilled artisan may thus optimize for acoustic transmission (acoustic performance) through the acoustically-transparent window through varying the hardness or acoustic impedance of the second material layer. Therefore through routine optimization for acoustic transmission/performance, an ordinarily skilled artisan may arrive at making the middle layer have a hardness and/or acoustic impedance that is between the first and third material layers. Moreover, acoustic impedance mismatch may be reduced by having the hardness or acoustic impedance of the middle adhesive layer closely match with the innermost and outermost layers. Acoustic matching is a well-known technique to improve the amount of acoustic energy transmitted from the transducer into a medium such as tissue. Kirk (Diagnostic Ultrasound, 2nd Edition) teaches 100% transmission of acoustic energy occurs for a layer of material of certain thickness and acoustic impedance Zm, wherein Zm is the geometric mean of the surrounding layers (Zm = (ZpZl)1/2), the surrounding layers being the piezoelectric element and a loading medium (tissue) (Page 57-58, equation 3.19). See MPEP § 2144.05(II), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 26, 24, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beckers (WO2018041658) as applied to claims 1 and 16 above, and further in view of Rice (US20160081657).
Regarding claims 5 and 26, Beckers teaches the invention as claimed above in claim 1.
However, Beckers fails to teach wherein the outermost layer comprises a tubing, and wherein the tubing comprises a shrink wrap tubing.
In an analogous intravascular ultrasound imaging device field of endeavor, Rice teaches such a feature. Rice teaches an imaging system (100) including an IVUS device (102) (Fig. 1, [0031-0032]). Rice further teaches a scanner assembly (400) disposed at a distal end of the intravascular device (102) including a transducer array (416) attached to a flexible circuit/substrate (402) (Figs. 4-5, [0041]). Rice teaches the flexible circuit (402) is formed on the surface of transducer elements (418) and further includes a first layer (510) disposed above it and an outer membrane layer (512) covering the first layer (510) and protecting the scanner assembly (400) (Fig. 5, [0050]). Rice teaches the outer membrane layer (512) may comprise heat shrink tubing such as polyester or PVDF (Fig. 5, [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers to have the outermost layer comprise heat shrink tubing as taught by Rice (Fig. 5, [0050]). Rice shows heat shrink tubing may be a suitable material for forming the outermost layer of an ultrasound imaging assembly and for providing insulation and protection from the environment ([0050]).
Regarding claim 24, Beckers teaches the invention as claimed above in claim 16.
Beckers further teaches wherein the first material layer (221) comprises a first hardness (Page 10 lines 12-16), wherein the second material layer (adhesive layer) comprises a second hardness (Page 15 lines 5-9, wherein all materials, including an adhesive layer such as glue, have a hardness), wherein the third material layer (223) comprises a third hardness (Page 10 lines 12-16), wherein the first hardness is less than the third hardness (Abstract, Page 3 lines 1-5, Page 10 lines 12-16), and wherein the third hardness is greater than the first hardness (Abstract, Page 3 lines 1-5, Page 10 lines 12-16).
However, Beckers fails to teach wherein the third material layer comprises a tubing.
In an analogous intravascular ultrasound imaging device field of endeavor, Rice teaches such a feature. Rice teaches an imaging system (100) including an IVUS device (102) (Fig. 1, [0031-0032]). Rice further teaches a scanner assembly (400) disposed at a distal end of the intravascular device (102) including a transducer array (416) attached to a flexible circuit/substrate (402) (Figs. 4-5, [0041]). Rice teaches the flexible circuit (402) is formed on the surface of transducer elements (418) and further includes a first layer (510) disposed above it and an outer membrane layer (512) covering the first layer (510) and protecting the scanner assembly (400) (Fig. 5, [0050]). Rice teaches the outer membrane layer (512) may comprise heat shrink tubing such as polyester or PVDF (Fig. 5, [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers to have the outermost layer comprise tubing as taught by Rice (Fig. 5, [0050]). Rice shows tubing may be a used for forming the outermost layer of an ultrasound imaging assembly and for providing insulation and protection from the environment ([0050]).
However Beckers, when modified by Rice, fails to explicitly teach wherein the first hardness is less than the second hardness and wherein the third hardness is greater than the second hardness.
While Beckers fails to explicitly teach or disclose the second hardness of the second material layer being greater than the first hardness and lesser than the third hardness, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers to have the hardness of the second material layer be between that of the hardness of the first and third material layers surrounding it. Beckers explicitly teaches an inner layer (221) and an outer layer (223), wherein the outer layer has a hardness greater than the inner layer (Fig. 2, Page 10 lines 12-16). Thus, Beckers in view of Rice teach claim 24 except for the optimized parameter which is the hardness of the second material layer being between the hardness of the first material layer and third material layer. The optimized parameter is a result-effective variable. Beckers teaches the arrangement wherein the inner layer has the lowest hardness and outer layer has the highest hardness causes for the acoustic window to have favorable acoustic impedance properties with excellent mechanical properties (Page 4 line 31 – Page 5 line 10). Beckers recognizes the softness of the inner layer provides for improved acoustic performance and the hardness or vulcanization of the outer layer provides for improved protection (Page 3 lines 6-16). Beckers therefore teaches a relation between hardness and acoustic impedance. Beckers teaches the acoustic impedance (Z) of a medium is defined as a product of propagation velocity (v) and density of the medium (p) (Page 9 lines 1-9). Beckers teaches elastomers with low density have a low hardness value (17-18); hardness generally correlates with density and thus with acoustic impedance. The ordinarily skilled artisan may thus optimize for acoustic transmission (acoustic performance) through the acoustically-transparent window through varying the hardness or acoustic impedance of the second material layer. Therefore through routine optimization for acoustic transmission/performance, an ordinarily skilled artisan may arrive at making the middle layer have a hardness and/or acoustic impedance that is between the first and third material layers. Moreover, acoustic impedance mismatch may be reduced by having the hardness or acoustic impedance of the middle layer closely match with the inner and outer layers. Acoustic matching is a well-known technique to improve the amount of acoustic energy transmitted from the transducer into a medium such as tissue. Kirk (Diagnostic Ultrasound, 2nd Edition) teaches 100% transmission of acoustic energy occurs for a layer of material of certain thickness and acoustic impedance Zm, wherein Zm is the geometric mean of the surrounding layers (Zm = (ZpZl)1/2), the surrounding layers being the piezoelectric element and a loading medium (tissue) (Pages 57-58, equation 3.19). See MPEP § 2144.05(II), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).
Regarding claim 19, Beckers in view of Rice teaches the invention as claimed above in claim 24.
However, Beckers fails to teach wherein the tubing comprises shrink wrap tubing.
Rice teaches an imaging system (100) including an IVUS device (102) (Fig. 1, [0031-0032]). Rice further teaches a scanner assembly (400) disposed at a distal end of the intravascular device (102) including a transducer array (416) attached to a flexible circuit/substrate (402) (Figs. 4-5, [0041]). Rice teaches the flexible circuit (402) is formed on the surface of transducer elements (418) and further includes a first layer (510) disposed above it and an outer membrane layer (512) covering the first layer (510) and protecting the scanner assembly (400) (Fig. 5, [0050]). Rice teaches the outer membrane layer (512) may comprise heat shrink tubing such as polyester or PVDF (Fig. 5, [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers to have the outermost layer comprise heat shrink tubing as taught by Rice (Fig. 5, [0050]). Rice shows heat shrink tubing may be a suitable material for forming the outermost layer of an ultrasound imaging assembly and for providing insulation and protection from the environment ([0050]).
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beckers (WO2018041658) as applied to claims 1 and 16 above, and further in view of Messerly (US20050228286).
Regarding claim 8, Beckers teaches the invention as claimed above in claim 1.
However, Beckers fails to teach wherein the outermost layer comprises polyethylene terephthalate (PET).
In an analogous ultrasound imaging system field of endeavor, Messerly teaches such a feature. Messerly teaches an ultrasound system (110) insertable into a patient ([0018]) comprising a transducer assembly (120) adapted to medically image patient tissue ([0022]). Messerly further teaches the system (110) includes an acoustic window (126) (Fig. 2, [0019-0020]) which may be comprised of polyethylene terephthalate (PET) ([0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers to use polyethylene terephthalate (PET) as material for the acoustic window as taught by Messerly ([0027]). Messerly teaches PET is a known material which is acoustically-transmissive ([0027]), thereby being an appropriate material for allowing for transmission of ultrasound waves for the generation of ultrasound images or therapy.
Regarding claim 22, Beckers teaches the invention as claimed above in claim 16.
However, Beckers fails to teach wherein the third material layer comprises polyethylene terephthalate (PET).
In an analogous ultrasound imaging system field of endeavor, Messerly teaches such a feature. Messerly teaches ultrasound system (110) insertable into a patient ([0018]) comprising a transducer assembly (120) adapted to medically image patient tissue ([0022]). Messerly further teaches the system (110) including an acoustic window (126) (Fig. 2, [0019-0020]) which may be comprised of polyethylene terephthalate (PET) ([0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers to use polyethylene terephthalate (PET) as a material for the acoustic window as taught by Messerly ([0027]). Messerly teaches PET is a known material which is acoustically-transmissive ([0027]), thereby being an appropriate material for allowing for transmission of ultrasound waves for the generation of ultrasound images or therapy.
Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Beckers '658 (WO2018041658) as applied to claims 1 and 16 above, and further in view of Beckers '103 (US2016139103).
Regarding claim 9, Beckers ‘658 teaches the invention as claimed above in claim 1.
However, Beckers ‘658 fails to teach wherein the adhesive layer comprises polyurethane (PU).
In an analogous ultrasound imaging system field of endeavor, Beckers ‘103 teaches such a feature. Beckers ‘103 teaches an acoustic window layer comprising a first layer of polybutadiene (Page 2 line 24 – Page 3 line 32), a second layer of polymethylpentene (TPX) (Page 5 line 30 – Page 6 line 3, Page 14 lines 13-16), and a third layer of polyurethane (Page 14 lines 13-16). Beckers ‘103 teaches the third layer is configured to glue the first layer of polybutadiene to the second layer of TPX (Page 14 lines 13-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers ‘658 to use polyurethane as an adhesive glue layer as taught by Beckers ‘103 (Page 14 lines 13-16). Polyurethane being known as an acoustically transparent material as taught by Messerly ([0027]), can also be used as a glue to fixate an inner layer to an outer layer as recognized by Beckers (Page 14 lines 13-16, Page 19 lines 32-33). Beckers ‘103 further teaches one of ordinary skill in the art would understand the acoustic window layer may be modified to provide improved biocompatibility or elastic properties (Page 13 lines 25-27).
Regarding claim 23, Beckers ‘658 teaches the invention as claimed above in claim 16.
However, Beckers ‘658 fails to teach wherein the second material layer comprises polyurethane (PU).
In an analogous ultrasound imaging system field of endeavor, Beckers ‘103 teaches such a feature. Beckers ‘103 teaches an acoustic window layer comprising a first layer of polybutadiene (Page 2 line 24 – Page 3 line 32), a second layer of polymethylpentene (TPX) (Page 5 line 30 – Page 6 line 3, Page 14 lines 13-16), and a third layer of polyurethane (Page 14 lines 13-16). Beckers ‘103 teaches the third layer is configured to glue the first layer of polybutadiene to the second layer of TPX (Page 14 lines 13-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers ‘658 to have the adhesive layer be composed of polyurethane as taught by Beckers ‘103 (Page 14 lines 13-16). Polyurethane being known as an acoustically transparent material as taught by Messerly ([0027]), can also be used as a glue to fixate an inner layer to an outer layer as recognized by Beckers (Page 14 lines 13-16, Page 19 lines 32-33). Beckers ‘103 further teaches one of ordinary skill in the art would understand the acoustic window layer may be modified to provide improved biocompatibility or elastic properties (Page 13 lines 25-27).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beckers '658 (WO2018041658) in view of Beckers '103 (US2016139103) as applied to claim 9 above, and further in view of Chen (US20130301394).
Regarding claim 10, Beckers ‘658 in view of Beckers ‘103 teaches the invention as claimed above in claim 9.
However, Beckers ‘658 fails to teach wherein a thickness of the acoustically-transparent window varies across its extent.
In an analogous ultrasound imaging system field of endeavor, Chen teaches such a feature. Chen teaches a CMUT assembly with an acoustic window ([0034]). Chen teaches the thickness profile of the acoustic window may vary by being convex, concave, or by having periodic or non-periodic uneven surface patterns ([0036]). Chen further teaches the acoustic window may have multiple layers, coatings, or transition regions with a thickness arranged to minimize acoustic reflection ([0036]). Chen teaches the thickness may be uniform or non-uniform (Figs. 11-18, [0035], [0086], [0098-0099]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers ‘658 to use a non-uniform thickness for the acoustic window as taught by Chen ([0035-0036], [0086]). By having a non-uniform thickness, acoustic reflections can be minimized as recognized by Chen ([0035-0036], [0098]). Chen teaches the acoustic window may have desired properties by selecting proper materials and layer thicknesses ([0099]).
Regarding claim 11, Beckers ‘658 in view of Beckers ‘103 and Chen teaches the invention as claimed above in claim 10.
Beckers ‘658 further teaches wherein the plurality of acoustic elements (ultrasound transducer array, 101, 130) comprises an arrangement of one or more lines of elements (Fig. 5, Page 7 lines 13-17, Page 15 lines 10-24, wherein an ultrasound transducer array of elements/cells comprise one or more lines of elements).
However, Beckers ‘658 fails to teach wherein the thickness of the acoustically-transparent window varies along a direction of said one or more lines.
Chen teaches a CMUT apparatus (100) including a CMUT array (110/210) ([0044]). Chen further teaches the CMUT array can be formed by arranging multiple CMUTS in a pattern such as a line or grid ([0041]). Moreover, Chen teaches the acoustic window (1120, 1220, ..., 1820) overlaying the CMUT array may have a non-uniform thickness profile (Figs. 11-18, [0086]). Chen teaches the previous figures (Figs. 1-20) may provide example cross section elevation views of CMUT apparatuses along an elevation direction or azimuth direction (wherein azimuth direction is the direction rotated 90 degrees counterclockwise) (Fig. 21, [0107-0108]), thereby teaching the thickness of the window may vary along a direction of a line of transducer elements.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers ‘658 to have varied the thickness of the acoustic window along the direction of the CMUT array as taught by Chen (Figs. 11-18 & 21, [0086], [0107-0108]). By having a non-uniform thickness, acoustic reflections can be minimized as recognized by Chen ([0035-0036], [0098]). Moreover, by varying the thickness along the direction of acoustic elements, it is possible to alter mechanical and acoustic properties of the ultrasound beam to achieve a desired effect as recognized by Chen ([0050], [0099]).
Regarding claim 12, Beckers ‘658 in view of Beckers ‘103 and Chen teach the invention as claimed above in claim 10.
However, Beckers ‘658 fails to teach wherein the thickness of the acoustically-transparent window varies along the direction of said longitudinal axis of the flexible elongate member.
Chen teaches a CMUT assembly with an acoustic window ([0034]). Chen teaches the thickness profile of the acoustic window may vary by being convex, concave, or by having periodic or non-periodic uneven surface patterns ([0036]). Chen further teaches the acoustic window may have multiple layers, coatings, or transition regions with a thickness arranged to minimize acoustic reflection ([0036]). Chen teaches the thickness may be uniform or non-uniform (Figs. 11-18, [0035], [0086], [0098-0099]). Moreover, Chen teaches the acoustic window (2120) may vary along the elevation direction (2122) while having the same acoustic window effect along a transducer array direction (2124) or azimuth direction (Fig. 21, [0107-0108], wherein the elevation direction would be the longitudinal axis of a flexible elongate member). Chen further teaches the acoustic window 2120 may correspond to acoustic windows of other embodiments such as 1120, 1220.. and so on as shown in Figures 11-18, which have non-uniform thickness along the length of the acoustic element ([0107]). Because Beckers teaches transducers being arranged circumferentially around a longitudinal axis of a catheter, Beckers when modified by Chen teaches the thickness of the acoustic window would vary along the direction of said longitudinal axis.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers ‘658 to vary the acoustic window along an elevation direction as taught by Chen (Figs. 11-18 & 21, [0107-0108]). By having a non-uniform thickness, acoustic reflections can be minimized as recognized by Chen ([0035-0036], [0098]). Moreover, by varying the thickness in the elevation (longitudinal) direction rather than the direction the transducer arrays are arranged, all the transducer arrays would experience the same acoustic window effect provided by the acoustic window, as recognized by Chen ([0108]).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beckers (WO2018041658) as applied to claim 1 above, and further in view of Chen (US20130301394).
Regarding claim 13, Beckers teaches the invention as claimed above in claim 1.
However, Beckers fails to teach wherein the thickness of the acoustically-transparent window varies smoothly across its extent, such that an uppermost surface of the window inclines or declines smoothly at one or more rates across the window.
In an analogous ultrasound imaging system field of endeavor, Chen teaches such a feature. Chen teaches a CMUT assembly with an acoustic window ([0034]). Chen teaches the thickness profile of the acoustic window may vary by being convex, concave, or by having periodic or non-periodic uneven surface patterns ([0036]). Chen further teaches the acoustic window may have multiple layers, coatings, or transition regions with a thickness arranged to minimize acoustic reflection ([0036]). Chen teaches the thickness may be uniform or non-uniform (Figs. 11-18, [0035], [0086], [0098-0099]). Moreover, Chen teaches a concave (Figs. 14-15, [0094-0095]) and convex (Fig. 16, [0096]) acoustic window (1420, 1520, 1620).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers to have the thickness of the acoustic window incline and decline such that it forms a concave or convex shape as taught by Chen (Figs. 14-16, [0094-0096]). The concave and convex shapes of the acoustic window may allow for improved focusing functionality to achieve a desired acoustic beam profile as recognized by Chen ([0034], [0036], [0094-0096]).
Regarding claim 14, Beckers teaches the invention as claimed above in claim 1.
However, Beckers fails to teach wherein the thickness of the acoustically-transparent window oscillates smoothly between a lower and upper thickness level, such that an uppermost surface of the window inclines and declines across the window between an lower and upper surface level.
In an analogous ultrasound imaging system field of endeavor, Chen teaches such a feature. Chen teaches a CMUT assembly with an acoustic window ([0034]). Chen teaches the thickness profile of the acoustic window may vary by being convex, concave, or by having periodic or non-periodic uneven surface patterns ([0036]). Chen further teaches the acoustic window may have multiple layers, coatings, or transition regions with a thickness arranged to minimize acoustic reflection ([0036]). Chen teaches the thickness may be uniform or non-uniform (Figs. 11-18, [0035], [0086], [0098-0099]). Moreover, Chen teaches an acoustic window (1320) whose thickness profile gradually changes, resulting in thick and thin portions to repeat in the window (Fig. 13, [0091]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to have the acoustic window’s thickness gradually increase and decrease repeatedly as taught by Chen (Fig. 13, [0091]). Altering the shape of the window would predictable affect the acoustic beam profile and allow for a desired effect to be achieved as recognized by Chen (Fig. 13, [0050], [0086]).
 Regarding claim 15, Beckers teaches the invention as claimed above in claim 1.
However, Beckers fails to teach wherein the varying thickness of the acoustically-transparent window is such that the window has a wedge shape.
In an analogous ultrasound imaging system field of endeavor, Chen teaches such a feature. Chen teaches a CMUT assembly with an acoustic window ([0034]). Chen teaches the thickness profile of the acoustic window may vary by being convex, concave, or by having periodic or non-periodic uneven surface patterns ([0036]). Chen further teaches the acoustic window may have multiple layers, coatings, or transition regions with a thickness arranged to minimize acoustic reflection ([0036]). Chen teaches the thickness may be uniform or non-uniform (Figs. 11-18, [0035], [0086], [0098-0099]). Chen teaches an acoustic window (820) may be tilted, but still have uniform thickness (Fig. 8, [0079]). However, Chen also teaches an acoustic window (120) may have any shape or thickness profile (Fig. 1A, [0050]). Additionally, while Chen teaches the tilted acoustic window as shown in Figure 8 may have a uniform thickness, it may also have a non-uniform thickness ([0086]). Therefore, Chen teaches an acoustic window may also have the form of a wedge shape, since giving the tilted acoustic window (820) as shown in Figure 8 a non-uniform thickness would predictably result in a wedge-like shape; the acoustic window (820) together with the coupling medium (130), both overlaying the acoustic elements, form a wedge shape as well. Chen teaches as long as there is no acoustic impedance mismatch between the acoustic window (820), coupling medium (130), and target medium, the acoustic beam will not be affected (steered/refracted away from its original direction) ([0081-0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beckers to have the acoustic window be formed at a tilt and have non-uniform thickness thereby forming a wedge shape as taught by Chen (Fig. 8, [0079], [0086]). Like many other acoustic window shapes and/or thicknesses, Chen teaches the angle at which the acoustic window is formed may reduce reflection, causing the reflected acoustic energy to be directed away from the CMUTs and thus reduce image artifacts ([0080-0081]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Beckers (WO2018041658) is newly cited for teaching.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793